           Case 2:20-cv-03822-CFK Document 30 Filed 12/08/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZACHARY GREENBERG,                           :    CIVIL ACTION
       Plaintiff,                            :
                                             :
      v.                                     :    No. 20-3822
                                             :
JAMES C. HAGGERTY, in his official           :
capacity as Board Chair of The               :
Disciplinary Board of the Supreme            :
Court of Pennsylvania, et al.,               :
             Defendants.                     :

                                     ORDER

      AND NOW, this 7th day of December 2020, upon consideration of

Defendants’ Motion to Dismiss (ECF No. 15), Plaintiff’s response thereto (ECF

No. 25), and the oral argument held on November 13, 2020 (ECF No. 26), it is

hereby ORDERED and DECREED that Defendants’ Motion to Dismiss (ECF

No. 15) is DENIED. Defendants must file an Answer to the Complaint on or

before December 22, 2020.


                                                  BY THE COURT:

                                                  /s/ Chad F. Kenney

                                                  CHAD F. KENNEY, JUDGE




                                         1
